Case 3:15-cr-00037 Document 1213-1 Filed 10/03/19 Page 1 of 8 PageID #: 5053
Case 3:15-cr-00037 Document 1213-1 Filed 10/03/19 Page 2 of 8 PageID #: 5054
Pay Taxes Online | Treasurer                                                               Page 1 of 2




                                                                                Treasurer
                      Tax Payment Options




      Property & Tax Information




             ADDITIONAL TAXES OR ADJUSTMENTS MAY BE DUE FOR THE CURRENT YEAR.

             PROPERTY TAX INFORMATION IS VALID AS OF BUSINESS DAY 10/02/2019.

            Case 3:15-cr-00037 Document 1213-1 Filed 10/03/19 Page 3 of 8 PageID #: 5055

https://pta.waynecounty.com/Home/SearchResult                                              10/03/2019
Pay Taxes Online | Treasurer                                                                                              Page 2 of 2




             Schedule and Make                                     Pay now                          Request Tax Receipt
              Partial Payment




     2019 Wayne County, Michigan, All Rights Reserved. Privacy Statement, Legal Notices and Terms of Use




             Case 3:15-cr-00037 Document 1213-1 Filed 10/03/19 Page 4 of 8 PageID #: 5056

https://pta.waynecounty.com/Home/SearchResult                                                                             10/03/2019
Forfeiture/Foreclosure Timeline | Treasurer                                                Page 1 of 2




                                                                                     Treasurer
                       Delinquent Property Taxes   Forfeiture/Foreclosure Timeline




            Case 3:15-cr-00037 Document 1213-1 Filed 10/03/19 Page 5 of 8 PageID #: 5057

https://www.waynecounty.com/elected/treasurer/forfeiture-foreclosure-timeline.aspx         10/02/2019
Forfeiture/Foreclosure Timeline | Treasurer                                                                Page 2 of 2




     2019 Wayne County, Michigan, All Rights Reserved. Privacy Statement, Legal Notices and Terms of Use




             Case 3:15-cr-00037 Document 1213-1 Filed 10/03/19 Page 6 of 8 PageID #: 5058

https://www.waynecounty.com/elected/treasurer/forfeiture-foreclosure-timeline.aspx                         10/02/2019
Delinquent Property Taxes | Treasurer                                                      Page 1 of 2




                                                                              Treasurer
                      Delinquent Property Taxes




       Taxpayer Assistance Programs



            Case 3:15-cr-00037 Document 1213-1 Filed 10/03/19 Page 7 of 8 PageID #: 5059

https://www.waynecounty.com/elected/treasurer/forfeiture-foreclosure.aspx                  10/02/2019
Delinquent Property Taxes | Treasurer                                                                      Page 2 of 2




       Auction Website




     2019 Wayne County, Michigan, All Rights Reserved. Privacy Statement, Legal Notices and Terms of Use




             Case 3:15-cr-00037 Document 1213-1 Filed 10/03/19 Page 8 of 8 PageID #: 5060

https://www.waynecounty.com/elected/treasurer/forfeiture-foreclosure.aspx                                  10/02/2019
